     Case 3:18-cv-01837-MMA-MDD Document 46 Filed 04/23/20 PageID.162 Page 1 of 2



1
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                          SOUTHERN DISTRICT OF CALIFORNIA
10
      TONINO RUSSO,                                         Case No.: 18cv1837-MMA (MDD)
11
                                                            ORDER GRANTING DEFENDANTS’
12                                       Plaintiff,         EX PARTE APPLICATION TO
      v.                                                    AMEND PRETRIAL SCHEDULING
13                                                          ORDER
      COUNTY OF SAN DIEGO, et al.,
14                                                          [Doc. 45]
15                                   Defendants.
16
17          This Court, having reviewed the matter as stated above and finding good cause
18    therefor, GRANTS Defendants’ ex parte application and amends the pretrial scheduling
19    order as follows:
20          1.     Motions in limine will be heard at the final pretrial conference and must be
21    filed by August 3, 2020. Oppositions to motions in limine must be filed by August 17,
22    2020. No reply briefs will be accepted. The parties are limited to five (5) motions in
23    limine per side and should consult the Undersigned’s Civil Chambers Rules for further
24    information regarding motions in limine.
25          2.     The parties must comply with the pretrial disclosure requirements of Federal
26    Rule of Civil Procedure 26(a)(3) by August 10, 2020. Failure to comply with these
27    disclosure requirements could result in evidence preclusion or other sanctions under
28    Federal Rule of Civil Procedure 37.

                                                      -1-                   18cv1837-MMA (MDD)
     Case 3:18-cv-01837-MMA-MDD Document 46 Filed 04/23/20 PageID.163 Page 2 of 2



1           3.    The final pretrial conference will be held on August 31, 2020 at 2:30 p.m. in
2     Courtroom 3D.
3           4.    The proposed Final Pretrial Order must be prepared, served, and lodged with
4     the Court on or before September 11, 2020. The parties should consult Civil Local Rule
5     16.1(f)(6) regarding proper form and content.
6           5.    The parties may file proposed jury instructions and verdict forms no later
7     than 5:00 p.m. on September 17, 2020. If the parties file proposed jury instructions and
8     verdict forms, the parties must simultaneously email an electronic copy (Microsoft Word
9     or Word Perfect format) to efile_anello@casd.uscourts.gov.
10          6.    The parties must provide the Court with two copies of their exhibits no later
11    than 3:00 p.m. on September 18, 2020. The parties must deliver their exhibits directly to
12    Chambers on the third floor of the Edward J. Schwartz United States Courthouse.
13          7.    Trial is set to begin on Tuesday, September 22, 2020, at 8:30 a.m. in
14    Courtroom 3D.
15          IT IS SO ORDERED.
16    Dated: April 23, 2020
17                                                _____________________________
18                                                HON. MICHAEL M. ANELLO
                                                  United States District Judge
19
20
21
22
23
24
25
26
27
28

                                                 -2-                      18cv1837-MMA (MDD)
